Title: From Benjamin Franklin to Mary Stevenson, [1759?]
From: Franklin, Benjamin
To: Hewson, Mary (Polly) Stevenson


Cravenstreet, Saturday Evening past 10. [1759]
At length I have found an Hour, in which I think I may chat with my dear good Girl; free from Interruption.
The Attention you have always shown to every thing you think agreable to me, demands my most grateful Acknowledgements. I have receiv’d the Garters you have so kindly knit for me; they are of the only Sort that I can wear, having worn none of any kind for 20 Years, till you began to supply me; but besides their Usefulness, these appear to me the finest, neatest and prettiest that were ever made! Accept my heartiest Thanks, and be assured that I shall think as often of you in the Wearing, as you did of me in the Making, them.
The Question you ask me is a very sensible one, and I shall be glad if I can give you a satisfactory Answer. There are two Ways of Contracting a Chimney; one by contracting the Opening before the Fire; the other, by contracting the Funnel above the Fire. If the Funnel above the Fire is left open in its full Dimensions, and the Opening before the Fire is contracted; then the Coals, I imagine, will burn faster, because more Air is directed through the Fire, and in a stronger Stream; that Air which before pass’d over it, and on each side of it, now passing thro’ it. This is seen in narrow Stove Chimneys, when a Sacheverell or Blower is used, which still more contracts the narrow Opening. But if the Funnel only above the Fire is contracted, then, as a less Stream of Air is passing up the Chimney, less must pass thro’ the Fire, and consequently it should seem that the Consuming of the Coals would rather be check’d than augmented by such Contraction. And this will also be the Case, when both the Opening before the Fire, and the Funnel above the Fire are contracted, provided the Funnel above the Fire is more contracted in Proportion than the Opening before the Fire. So you see I think you had the best of the Argument; and as you notwithstanding gave it up in Complaisance to the Company, I think you had also the best of the Dispute. There are few, tho’ convinc’d, that know how to give up, even an Error, they have been once engag’d in maintaining; there is therefore the more Merit in dropping a Contest where one thinks one’s self right; ’tis at least respectful to those we converse with. And indeed all our Knowledge is so imperfect, and we are from a thousand Causes so perpetually subject to Mistake and Error, that Positiveness can scarce ever become even the most Knowing; and Modesty in advancing any Opinion, however plain and true we may suppose it, is always decent, and generally more likely to procure Assent. Pope’s Rule
To speak, tho’sure, with seeming Diffidence,
is therefore a good one; and, if I had ever seen in your Conversation the least Deviation from it, I should earnestly recommend it to your Observation.
Depend upon it, my dear Girl, your Letters always give me Pleasure. You say you do not mean to beg a Compliment; and I suppress every thing I think of them lest I should seem to be writing Compliments. You made me very happy with a Letter when I was in Scotland. I thank you for the Care and Pains you took in my Affairs when I was absent; you manag’d very well in collecting my Letters; but it was imposing rather too much on yourself, to go to the Coffee House; for me. Present my best Respects to your good Aunts, and to Miss Pitt, and believe me to be, with the sincerest Regard and Esteem, Dear Child, Your affectionate Friend and most obedient Servant
B Franklin
Miss Stevenson
